EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13(d)-1(k)(1) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned acknowledges and agrees that the foregoing statement on Schedule 13D is filed on behalf of the undersigned and that all subsequent amendments to this statement on Schedule 13D shall be filed on behalf of the undersigned without the necessity of filing additional joint acquisition statements. Each of the undersigned acknowledges that it shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated as of August 14, 2014 [Signature Page Follows] IN WITNESS WHEREOF, the undersigned have executed this Joint Filing Agreement as of the date first set forth above. OAKTREE TRIBUNE, L.P. By: Oaktree AIF Investments, L.P. Its: General Partner By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian D. Beck Name: Brian D. Beck Title: ManagingDirector OAKTREE AIF INVESTMENTS, L.P. By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian D. Beck Name: Brian D. Beck Title: ManagingDirector OAKTREE AIF HOLDINGS, INC. By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian D. Beck Name: Brian D. Beck Title: ManagingDirector OAKTREE CAPITAL GROUP HOLDINGS, L.P. By: Oaktree Capital Group Holdings GP, LLC Its: General Partner By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian D. Beck Name: Brian D. Beck Title: ManagingDirector OCM FIE, LLC By: /s/ Jordan Mikes Name: Jordan Mikes Title: Authorized Signatory By: /s/ Brian D. Beck Name: Brian D. Beck Title: Authorized Signatory OAKTREE FUND GP, LLC By: Oaktree FundGP I, L.P. Its: General Partner By: /s/ Jordan Mikes Name: Jordan Mikes Title: Authorized Signatory By: /s/ Brian D. Beck Name: Brian D. Beck Title: Authorized Signatory OAKTREE FUND GP I, L.P. By: /s/ Jordan Mikes Name: Jordan Mikes Title: Authorized Signatory By: /s/ Brian D. Beck Name: Brian D. Beck Title: Authorized Signatory OAKTREE CAPITAL I, L.P. By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian D. Beck Name: Brian D. Beck Title: ManagingDirector OCM HOLDINGS I, LLC By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian D. Beck Name: Brian D. Beck Title: ManagingDirector OAKTREE HOLDINGS, LLC By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian D. Beck Name: Brian D. Beck Title: ManagingDirector OAKTREE CAPITAL GROUP, LLC By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian D. Beck Name: Brian D. Beck Title: ManagingDirector OAKTREE CAPITAL GROUP HOLDINGS GP, LLC By: /s/ Jordan Mikes Name: Jordan Mikes Title: Assistant Vice President By: /s/ Brian D. Beck Name: Brian D. Beck Title: ManagingDirector
